DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-6 and 8-18, drawn to a separation method of a rare earth element and iron.
Group II, claim(s) 7, drawn to Rare earth element-containing slag.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a melted product of a rare earth-iron-containing material and an alkali silicate flux, wherein a SiO2/Na2O molar ratio is 2.1 or less, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of CN101362192A cited in the IDS dated November 14, 2019.  CN101362192A discloses a flux containing 1-10 wt% rare earth elements [0011], 10-50 wt% Na2O, and 1-10 wt% SiO2 (an alkali silicate flux) [0009], that the flux is a slag [0010] and that the flux is mixed with molten iron [0020]. The recitation of the “melted product of a rare earth-iron-containing material” within the context of claim 7 is a product-by-process limitation which limits the patentability of the limitation by the structure implied by the step (MPEP2113(I)). As CN101362192A discloses some slag of a mixture of molten iron, rare earth elements, Na2O and SiO2 in overlapping amounts, the .
During a telephone conversation with James E. Armstrong (Reg. no. 42266) on February 19, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-6 and 8-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 7 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 4, 9, 10, and 11 claims “heating the rare earth-iron-containing material in an inert atmosphere”; however, claim 1, on which claims 4 and 9-11 depend, requires “volatilization of alkaline components contained in the flux is suppressed, by performing heating and melting under an oxidizing atmosphere”. As an oxidizing atmosphere by definition promotes a chemical reaction, an oxidizing atmosphere cannot be inert, and it is unclear how heating can occur in an atmosphere which is both oxidizing and inert.
Claims 14 and 16-18 are rejected under 35 USC 112(b) because they depend on claims which are rejected under 35 USC 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5, and 8-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi Materials (JP2015190003A) in view of Fujine (JP-02022426-A). Mitsubishi Materials is cited in the IDS dated July 9, 2018.
Regarding claim 1, Mitsubishi Materials discloses a separation method of a rare earth element and iron (title, claims 1-6, [0001]). Mitsubishi Materials discloses forming alkali silicate slag incorporating a rare earth element, by melting a treatment object containing a rare earth element and iron together with an alkali silicate flux in a metallic silicon melt or an iron-silicon alloy melt [0008], [0027-35]. The SiO2/Na2O molar ratio of the flux formed after melting in Tables 3 (2.18), 6 (2.11), and 11 (2.13) calculate to near 2.1 such that any results from and properties of the flux of Mitsubishi Materials would not be expected to differ from the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I). The alkali silicate fluxes before mixing in Tables 3, 6, 9, and 11 of Mitsubishi Materials have a SiO2/Na2O ratio of 2.1 or less. Mitsubishi Materials discloses separating the slag and iron alloy [0008], [0020-22].
Mitsubishi Materials discloses heating in an inert atmosphere and bringing the mixture to an oxygen potential [0020], and one example hold the mixture in air (an oxidizing atmosphere according to the present disclosure) [0035], but Mitsubishi Materials does not disclose performing heating and melting under an oxidizing atmosphere.
Fujine teaches separating rare earth elements from a scrap parent metal, specifically using magnetic steel (which comprises iron by definition) as an example (Means for solving the problem section). Fujine teaches adjusting the partial pressure of oxygen, thereby controlling the oxidizing nature of the atmosphere in order to selectively oxidize the rare earth elements within a melt, and separating the oxide product as a slag (Means for solving the problem section). Fujine teaches that controlling the amount of oxygen introduced, separation of the rare earth element becomes easy, and rare earths can be separated and recovered from the scrap (Means for solving the problem and Effect of the Invention sections).

It would have been obvious for one of ordinary skill in the art to control the atmosphere in the process disclosed by Mitsubishi Materials to introduce a controlled amount of oxygen to selectively oxidize the rare earth element because Fujine teaches separation of the rare earth element becomes easy, and rare earths can be separated and recovered from the scrap. Controlling the amount of oxygen in such a way meets the limitations of an oxidizing atmosphere in view of the present disclosure (see paragraphs [0012] and [0029] of the present disclosure). As the alkali volatilization suppression is a direct result of conducting the separation under oxidizing conditions (paragraphs [0012], [0026], [0041-43] of the present disclosure), the results of conducing the process disclosed by Mitsubishi Materials in view of Fujine as applied, would necessarily meet the conditions of conducting the separation in a controlled oxidizing atmosphere, thereby suppressing the alkali volatilization. 
Regarding claims 2-3, and 8, Mitsubishi materials discloses using sodium silicate as the alkali flux, and gives a range of Na2O of 35-50% reacted to form a silicate system [0016]. In addition to the volatilization, the present disclosure also attributes the weight fraction of the SiO2 in the formed slag to using a sodium silicate and an oxidizing atmosphere ([0012], [0041] of the present disclosure). The results of conducing the process disclosed by Mitsubishi Materials in view of Fujine as applied, would necessarily meet the conditions of conducting the separation in a controlled oxidizing atmosphere, thereby suppressing the alkali volatilization and reducing the concentration of SiO2 in the resulting flux.
Note that though claim 3 does not depend on claim 2, as claim 3 recites that sodium silicate is the alkali silicate flux, and sodium is the alkaline component in sodium silicate, a combination of references which meets claim 3 also meets claim 2.

Regarding claims 5 and 12-18, Mitsubishi Materials discloses leaching an alkali silicate from the slag separated from the iron-silicon alloy, with water; and recovering the rare earth element from a rare earth element concentrate of a leached residue (claim 5, [0008], [0022]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi Materials (JP2015190003A) in view of Fujine (JP-02022426-A) as applied to claim 1 above, and further in view of Sugita (US 20150086449).
Mitsubishi Materials discloses leaching an alkali silicate from the slag separated from the iron-silicon alloy, with water; and recovering the rare earth element from a rare earth element concentrate of a leached residue (claim 5, [0008], [0022]). Mitsubishi Materials discloses further leaching with an acid (claim 5, [0008], [0022]), but Mitsubishi Materials does not disclose recovering a leached residue to perform leaching with hydrochloric acid; forming an oxalate by adding oxalic acid to leachate; and recovering and calcining the oxalate to recover a rare earth oxide.
Sugita teaches a process for separating rare earth elements from a mineral that also contains iron as Fe2O3 [0002]. Sugita teaches using hydrochloric acid to leach rare earth from the mineral [0020], [0027], [0043], [0066-67] then selectively precipitating the leached rare earth elements by adding oxalic acid to the leachate forming an oxalate [0058], [0072], and recovering the rare earth by calcining the oxalate [0072].

In order to recover the rare earth element in the process disclosed by Mitsubishi Materials in view of Fujine it would have been necessary to select an acid to leach the rare earths and further process the leachate to isolate the rare earths. In selecting an acid and further processing steps, it would have been obvious for one of ordinary skill in the art to select hydrochloric acid and further steps comprising forming a rare earth oxalate and calcining which Sugita teaches are effective in separating rare earth elements from an iron containing materials and from a leach solution.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US3268350 discloses a glass foam with a Na2O/SiO2 ratio from 1/1.2 to 1/3.5 (SiO2/Na2O ratio of 1.2/1 to 3.5/1). US3268350 forms the foam by mixing slag components with molten iron ore, for which molten metallic iron separates from the oxides (see column 4). 
US 4880463 discloses a glass composition having 29-38% Na2O and 38-50% SiO2, further disclosing that the glass is useful in molten form for casting steel.
US 4189318 discloses a casting flux with 7 to 10% SiO2 and 18 to 24% Na2O.
US20130333518 discloses an alkali silicate flux for separating iron and sulfur whose composition encompasses the presently claimed flux.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647.  The examiner can normally be reached on MR 8:00-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P. O'KEEFE/            Examiner, Art Unit 1737                                                                                                                                                                                            
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736